DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.

Response to Amendment
Receipt is acknowledged of an amendment filed 19 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 2, 4-12, and 15-23 are pending.
Claim 14 is canceled.
Claims 1, 2, 5, 7, 11, 12, 16, 17, 21, and 22 are amended.  
Claim 23 is new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.

Information Disclosure Statement
The information disclosure statement filed 19 November 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
The listing of applications in the IDS filed 19 November 2021 does not comply with 37 CFR 1.98(a)(1).  It is noted that a separate page with (1) a list of all applications submitted for consideration by the Office and (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials, has not been properly provided.  Applicant will note that the IDS document with the listing of applications has been marked as considered, and the IDS document has been signed and dated by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 16 is ambiguous as reciting “an interior space distal to the staple forming pockets” without any corresponding element of the device of which the interior space is a part or in which the interior space is defined.  An “interior space” cannot exist by itself without any structure to define it as “interior” and as a “space”.  Since an “interior space” cannot exist by itself, it is not clear what the interior space is. 
Claims 17-18 and 23 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8, 12, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krehel et al. (US Patent Publ. No. 2013/0334280). 
 With respect to claim 1, Krehel et al. disclose a surgical instrument end effector 100 (figure 1A, ¶[0045]) comprising a first jaw 108 configured to receive a staple cartridge (figure 5, ¶[0059]), a second jaw 106 comprising an anvil body (figure 5, ¶[0059]) having a plurality of staple forming pockets 134, wherein the first and second jaws are operable to clamp and staple tissue positioned therebetween (¶[0059]), and a tip member (the distal end of translatable tip 150, figure 4, Annotated Figure B) movably disposed distal to a distal end of the anvil body (Annotated Figure F), wherein the tip member is configured to toggle relative to the anvil body about a transverse axis between a first discrete position (figure 6B) and a second discrete position (figure 6A) such that a proximal end protrusion of the tip member is movable relative to the distal end of the anvil body, wherein the tip member in the first discrete position (figure 6B) is oriented angularly toward the first jaw 108 (¶[0058], the translatable tip 

    PNG
    media_image1.png
    212
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    218
    388
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    310
    476
    media_image3.png
    Greyscale


With respect to claim 4, Krehel et al. disclose that the tip member is configured to maintain each of the first and second discrete positions independently of an external input force.  Krehel et al. disclose that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and thus the tip member is configured to maintain the first position (figure 6B) due to its memory metal material, and to maintain the second position (figure 6A) due to being confined in the anvil channel 111 (¶[0058]).
With respect to claim 6, Krehel et al. disclose a resilient member (translatable tip 150, ¶[0058]) configured to bias the tip member toward each of the first and second discrete positions.  Krehel et al. disclose that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and is thus configured to bias the tip member toward the first position (figure 6B) due to its memory metal material, and toward the second position (figure 6A) when combined with being confined in the anvil channel 111 (¶[0058]).   
With respect to claim 8, Krehel et al. disclose that the tip member is pivotably coupled with a distal end of the resilient member (translatable tip 150, ¶[0058]), wherein the tip member is pivotable relative to the resilient member between the first and second discrete positions (about a transverse axis).  See Annotated Figure C, above.   
With respect to claim 12, Krehel et al. disclose a connection member (translation rod 154, anvil channel 111 and translation switch 32, figure 8, ¶[0057]) that couples the tip member with the anvil body, wherein the resilient member 150 is at least partially housed within the connection member.  The 
With respect to claim 15, Krehel et al. disclose a surgical instrument 10 (figure 1A, ¶[0045]), comprising a body 12, a shaft 18 extending distally from the body, and the end effector 100, wherein the end effector 100 is disposed at a distal end of the shaft 18 (figure 1A).    
With respect to claim 22, Krehel et al. disclose that the proximal end protrusion of the tip member is movable within an inner channel 111 of the surgical instrument end effector as the tip member transitions between the first and second discrete positions.  Since the proximal end protrusion of the tip member moves (figs. 6A and 6B) in the channel 111 (fig. 6A, [0057]) of the anvil, which anvil is a part of the surgical instrument end effector, therefore the proximal end protrusion of the tip member is considered to be movable within an inner channel of the surgical instrument end effector as the tip member transitions between the first and second discrete positions. 

Response to Arguments
With respect to the objections to the drawings of the previous Office action, the claim amendments have overcome these objections, and the objections are hereby withdrawn.
With respect to the objection to claim 21 of the previous Office action, the claim amendments have overcome this objection, and the objection is hereby withdrawn.
With respect to the rejections of claims 16-18 under 35 USC 112(a) and (b) of the previous Office action, the claim amendments have overcome these rejections, and the rejections are hereby withdrawn.  It is noted that the amendments to claim 16 have necessitated the present rejection of claims 16-18 and 23 under 35 USC 112(b) in paragraph 6 above.  

Applicant’s arguments with respect to the rejection of claims 16 and 18 under 35 USC 102(a)(1) over Krehel et al. (US Pat. Publ. No. 2013/0334280) have been fully considered and are persuasive.  This rejection is hereby withdrawn.
With respect to the rejection of claims 1, 2, 4, 6, 8, 12, and 15 under 35 U.S.C. 102(a)(1) over Krehel et al., Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that the translatable tip 150 of Krehel et al. fails to exhibit the limitation “such that a proximal end protrusion of the tip member is movable relative to the distal end of the anvil body” of claim 1. 
However, as described in paragraph 8 above, Krehel et al. disclose a tip member having a proximal end protrusion (Annotated Figure F) movable relative to a distal end of the anvil body (Annotated Figure F).  Krehel et al. disclose a tip member having a proximal end protrusion (Annotated Figure F) and a distal end (Annotated Figure F).  Krehel et al. disclose that the tip member (Annotated Figure B) and the translatable tip 150 are operably connected to a distal end of a translation rod 154 (fig. 6B, [0060]); and therefore the portion at the proximal end of the translatable tip 150 at which the translatable tip 150 is operably connected to the distal end of the translation rod 154 is considered to be a proximal end protrusion.  Since the proximal end protrusion of the tip member moves (figs. 6A and 6B) in the channel 111 (fig. 6A, [0057]) of the anvil body, the tip member is considered to be movable relative to the distal end of the anvil body. 
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2, 4, 6, 8, 12, and 15, and these rejections are still deemed proper. 

Allowable Subject Matter
Claims 19-21 are allowed.
Claims 5, 7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 and 23 are only rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.  The rejection of claim 16 under 35 USC 112(b) could be overcome by the incorporation of claim 23 into claim 16, and the cancellation of claim 23.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“(c) a tip member movably coupled with a distal end of the anvil body, wherein the tip member is movable relative to the anvil body between a first discrete position and a second discrete position; and (d) a resilient member separate from and configured to exert a bias force on the tip member, wherein the resilient member is configured to releasably maintain the tip member in the first discrete position when the tip member is in the first discrete position and in the second discrete position when the tip member is in the second discrete position”.
The closest prior art to Harris et al. (US Patent Publ. No. 2019/0000481) discloses a similar type of anvil for use with a surgical instrument end effector, which includes an anvil body, a plurality of staple forming pockets, a tip member 30414 movable relative to the anvil between a first discrete position and 
The difference between the Harris et al. reference and the claimed subject matter is that Harris et al. does not disclose “(c) a tip member movably coupled with a distal end of the anvil body, wherein the tip member is movable relative to the anvil body between a first discrete position and a second discrete position; and (d) a resilient member separate from and configured to exert a bias force on the tip member, wherein the resilient member is configured to releasably maintain the tip member in the first discrete position when the tip member is in the first discrete position and in the second discrete position when the tip member is in the second discrete position”.  The difference between the claimed subject matter and the Harris et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Harris et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Harris et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Further, the closest prior art to Krehel et al. (US Patent Publ. No. 2013/0334280) discloses a similar type of anvil for use with a surgical instrument end effector, which includes an anvil body, a plurality of staple forming pockets, a tip member (distal end of translatable tip 150) movable relative to the anvil between a first discrete position and a second discrete position, and a resilient member (translatable tip 150) configured to releasably maintain the tip member in the first discrete position and the second discrete position.  
The difference between the Krehel et al. reference and the claimed subject matter is that Krehel et al. does not disclose “(c) a tip member movably coupled with a distal end of the anvil body, wherein separate from and configured to exert a bias force on the tip member, wherein the resilient member is configured to releasably maintain the tip member in the first discrete position when the tip member is in the first discrete position and in the second discrete position when the tip member is in the second discrete position”.  The difference between the claimed subject matter and the Krehel et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Krehel et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Krehel et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Claim 20 depends from independent claim 19 and is likewise allowable.    
The following is an examiner’s statement of reasons for indication of allowable subject matter:
With respect to claim 5, the prior art fails to disclose or teach a surgical instrument end effector  according to claim 1, further including a proximal end of a tip member including a tapered protrusion, wherein the tapered protrusion is movable relative to the anvil between the first and second discrete positions. 
With respect to claim 7, the prior art fails to disclose or teach a surgical instrument end effector according to claim 1, wherein the resilient member is configured to constrain the tip member longitudinally relative to the anvil body while permitting the tip member to move relative to the anvil body between the first and second discrete positions.

With respect to claim 10, the prior art fails to disclose or teach a surgical instrument end effector according to claim 6, wherein the resilient member includes a spring arm, wherein a proximal end of the tip member is configured to engage a first portion of the spring arm in the first discrete position and a second portion of the spring arm in the second discrete position. 
With respect to claim 11, the prior art fails to disclose or teach a surgical instrument end effector according to claim 6, wherein a proximal end of the resilient member is longitudinally fixed relative to the anvil body.  
With respect to claim 23, the prior art fails to disclose or teach a surgical instrument end effector according to claim 16, further comprising a connection member that couples the tip member with the anvil body, wherein the connection member defines the inner space. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 December 2021